Citation Nr: 0107256	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  00-02 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to dependency and indemnity compensation.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


ATTORNEY FOR THE BOARD

H. Roberts, Counsel




INTRODUCTION

The serviceperson served on active duty from January 1969 to 
February 1972 and was discharged under conditions other than 
honorable.  The serviceperson died on June [redacted], 1998.  The 
appellant is the surviving spouse of the serviceperson.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1998 decision of the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to dependency and 
indemnity compensation, death pension, and accrued benefits.  
The Board notes that the July 1999 notice of disagreement 
expressed disagreement with only the denial of dependency and 
indemnity compensation.  Therefore, although the statement of 
the case purported to address the other benefits denied, the 
only issue on appeal is that of entitlement to dependency and 
indemnity compensation as that is the only benefit denied to 
which there is a timely notice of disagreement of record.


REMAND

In the July 1998 denial of the appellant's claim for 
dependency and indemnity compensation, the RO relied upon 
previous determinations regarding the character of the 
veteran's service, to include a July 1977 administrative 
decision which found that the veteran's service was a bar to 
the receipt of VA benefits and should be considered under 
dishonorable conditions.

VA regulations provide that except with respect to benefits 
under the provisions of 38 U.S.C. § 1318 and certain cases 
involving individuals whose VA benefits have been forfeited 
for treason or for subversive activities under the provisions 
of 38 U.S.C. §§ 6104, 6105, issues involved in a survivor's 
claim for death benefits will be decided without regard to 
any prior disposition of those issues during the veteran's 
lifetime.  38 C.F.R. § 20.1106 (2000).

Therefore, the Board finds that the July 1977 administrative 
decision and subsequent decisions rendering during the 
veteran's lifetime such as the November 1995 Board decision, 
may not be relied upon to adjudicate her claim for dependency 
and indemnity compensation.  A de novo decision as to the 
character of the veteran's service has not been provided for 
the appellant's claim.  Therefore, the Board finds that the 
issue of the character of the veteran's service should be 
adjudicated by the RO.

The appellant has also alleged that one period of 
unauthorized absence by the veteran during his service was 
the result of his being briefly incarcerated and should not 
be considered to be willful and persistent misconduct.  She 
should be invited to submit whatever documentation (i.e., 
police report) she has or may obtain to support that 
assertion.

Accordingly, this case is REMANDED for the following:

1.  The appellant has alleged that one 
period of unauthorized absence during the 
veteran's service was the result of his 
being briefly incarcerated and should not 
be considered willful misconduct.  She 
should be invited to submit whatever 
documentation (i.e., police report) she 
has or may obtain to support that 
assertion.

2.  The RO should adjudicate the 
appellant's claim of entitlement to 
dependency and indemnity compensation.  
That adjudication should include a 
decision regarding the character of the 
veteran's service and include an analysis 
of 38 C.F.R. § 3.13(c).  If the RO finds 
that the veteran had more than one period 
of service, the RO should specifically 
render a finding as to the character of 
each period of service.

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal, complying with all applicable 
notice and development requirements.  If 
the decision remains adverse to the 
appellant, she and her representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to ensure compliance with due 
process considerations.  If there is additional evidence 
which may be obtained or generated, the appellant has an 
obligation to obtain and submit that evidence.  No inference 
should be drawn regarding the final disposition of this 
claim.  The appellant is hereby informed that failure to 
cooperate with any requested development may have an adverse 
effect upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994); see also 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, the VBA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
 8.44-8.45, 38.02-38.03.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


